DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric T. King on 2/16/2022.
The application has been amended as follows: 
1. (Currently Amended) A positioning method comprising: obtaining, by a positioning apparatus, information about a transmission environment of each channel in a plurality of channels for a terminal device, wherein obtaining, by the positioning apparatus, information about the transmission environment of each channel in the plurality of channels for the terminal device includes: sending, by the positioning apparatus, a first request message to the terminal device or a network device corresponding to each channel in the plurality of channels, wherein the first request message is used to request the information about the transmission environment of each channel, and receiving, by the positioning apparatus, a first feedback message from the terminal device or the network device corresponding to each channel in the plurality of channels, wherein the first feedback message carries the information about the transmission environment of each channel, wherein the transmission environments of the plurality of channels comprise line-of-sight (LOS) transmission, non-line-of-sight (NLOS) transmission, near LOS, and near NLOS, wherein determining the transmission upon determining the difference is less than or equal to a first preset value, determine the transmission environment of the channel is line of sight (LOS), upon determining the difference is greater than the first preset value and is less than or equal to a second preset value, determine the transmission environment of the channel is near LOS, wherein the second preset value is greater than the first preset value; 
determining, by the positioning apparatus, a target channel from the plurality of channels based on the information about the transmission environment of each channel; and 
locating, by the positioning apparatus, the terminal device based on positioning measurement information of the target channel.
20. (Currently Amended) The method according to claim 1, wherein determining the transmission environment includes: upon determining the difference is greater than the second preset value and is less than or equal to a third preset value, determine the transmission environment of the channel is near NLOS, wherein the third preset value is greater than the second preset value; or upon determining the difference is greater than the third preset value, determine the transmission environment of the channel is NLOS.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 6, 14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a positioning method comprising: obtaining, by a positioning apparatus, information about a transmission environment of each channel in a plurality of channels for a terminal device, wherein obtaining, by the positioning apparatus, information about the transmission environment of each channel in the plurality of channels for the terminal device includes: sending, by the positioning apparatus, a first request message to the terminal device or a network device corresponding to each channel in the plurality of channels, wherein the first request message is used to request the information about the transmission environment of each channel, and receiving, by the positioning apparatus, a first feedback message from the terminal device or the network device corresponding to each channel in the plurality of channels, wherein the first feedback message carries the information about the transmission environment of each channel, wherein the transmission environments of the plurality of channels comprise line-of-sight (LOS) transmission, non-line-of-sight (NLOS) transmission, near LOS, and near NLOS, wherein determining the transmission environment includes: obtaining a difference between a direction of arrival (DOA) of a high frequency signal and a DOA of a low frequency signal on the channel; and determining the transmission environment of the channel based on the difference includes upon determining the difference is less than or equal to a first preset value, determine the transmission environment of the channel is line of sight (LOS), upon determining the difference is greater than the first preset value and is less than or equal to a second preset value, determine the transmission environment of the channel is near LOS, wherein the second preset value is greater than the first preset value; 

locating, by the positioning apparatus, the terminal device based on positioning measurement information of the target channel.
Applicant’s independent claim 14 recites similar limitations in an apparatus form.  
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 1/28/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
Of specific note, CN103841640B to Hua et al. discusses a positioning method that includes the determination of whether signals from a base station are line-of-sight or non-line-of-sight based on a comparison of values with a threshold as seen in claim 1.  However, Hua differs from the claimed invention by not explicitly reciting obtaining a difference between a direction of arrival (DOA) of a high frequency signal and a DOA of a low frequency signal on the channel; and determining the transmission environment of the channel based on the difference includes upon determining the difference is less than or equal to a first preset value, determine the transmission environment of the channel is line of sight (LOS), upon determining the difference is greater than the first preset value and is less than or equal to a second preset value, determine the transmission environment of the channel is near LOS, wherein the second preset value is greater than the first preset value as found in independent claims 1 and 14.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 9/28/2021 and 1/28/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646